Case:20-02957-jwo Doc#:1 Filed: 09/17/2020 Page 1of9

Fill in this information to identify your case:

 

United States Bankruptcy Court for the: |

Western District of Michigan

 

| Case number (if known): Chapter you are filing under:
Chapter 7 |

O Chapter 11

QO Chapter 12

QO Chapter 13 |

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 04/20

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

a Identify Yourself

14. Your full name

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your
government-issued picture JEFFREY

 

 

identification (for example, First name First name

your driver's license or THOMAS

passport). Middle name Middle name
HALL

Bring your picture
identification to your meeting —- Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

Suffix (Sr., Jr., I, Ill) Suffix (Sr., Jr., WU, Ill)
/2. All other names you
have used in the last 8 First name First name |
| years
| Include your married or Middle name Middle name
maiden names.
| Last name Last name
| First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security xxx — xx-_6 0 2) 1 RRR AK
number or federal OR OR
Individual Taxpayer
Identification number Qxx — xx -__ 9xx - xX -_
(ITIN)

 

 

toe: tree caek aru rmeraeas: maomet Soe ce a ace a a Mason Pe EB EM

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case:20-02957-jwo Doc#:1 Filed: 09/17/2020 Page 2 of 9

JEFFREY THOMAS HALL

First Name Middle Name Last Name

Debtor 1

 

Case number (if known).

 

About Debtor 1:

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in

Q] | have not used any business names or EINs.

cavern Er tris

About Debtor 2 (Spouse Only in a Joint Case):

Q) | have not used any business names or EINs.

 

|
the last 8 years Business name

Include trade names and

Business name |

 

doing business as names Business name

Business name

 

 

 

 

 

 

 

|
| = -
| ao See a TTT TT |
_§. Where you live If Debtor 2 lives at a different address:
10137 WILCE
Number Street Number Street
|
|
|
EMPIRE MI 49630
| City State ZIP Code City State ZIP Code
|
LeetlAai AO
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

| Number

 

 

 

Street Number Street |
| 137
P.O. Box P.O. Box
|
| EMPIRE MI 49630
City State ZIP Code City State ZIP Code
|
|
'6. Why you are choosing Check one: Check one:

this district to file for

bankruptcy wi Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other district.

C) | have another reason, Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

ear ra rere

 

EET Ril RINGS AS UR BA CETL oes ote

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 
Debtor 1

Case:20-02957-jwo Doc#:1 Filed: 09/17/2020 Page 3of9

JEFFREY THOMAS HALL

Case number (# mown)

Tell the Court About Your Bankruptcy Case

|
I

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Q Chapter 7

(] Chapter 11
O) Chapter 12
C) Chapter 13

 

How you will pay the fee

CJ | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

CJ | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Instaliments (Official Form 103A).

| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for ONo
— panleruptey within the ives. iste MIWESTERN wnen 06/30/2016 case number 16-03469
| last 8 years? , MM7 DD/YYYY
: District When Case number
i MM / DD/YYYY
District When Case number
MM/ DD /YYYY
| 10. Are any bankruptcy WM No
| cases pending or being
| filed by a spouse who is QO) Yes. debtor Relationship to you
not filing this case with District When Case number, if known,
' you, or by a business MM/DD /YYYY
: partner, or by an
: affiliate?
Debtor Relationship to you
| District When Case number, if known.
MM /0D/ YYYY
_ 11. Do you rent your WNo. Go toline 12.
| residence? () Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

2 No. Go to line 12.

CY Yes. Fill out nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case:20-02957-jwo Doc#:1 Filed: 09/17/2020 Page 4of9

JEFFREY THOMAS HALL

First Name Middle Name Last Name

Debtor 1 Case number (it known),

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

 

"42, Are you a sole proprietor (€ No. Goto Part 4.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
scle proprietorship, use a
separate sheet and attach it
to this petition.

(3 Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
C) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
() Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

 

13. Are you filing under

Chapter 11 of the
Bankruptcy Code, and
are you a small business
debtor or a debtor as
defined by 11 U.S. C. §
1182(1)?

For a definition of smalf
business debtor, see

11 U.S.C. § 101(51D).

Official Form 101

if you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
choosing to proceed under Subchapter V so that it can set appropriate deadiines. \f you indicate that you
are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}(B).

No. | am not filing under Chapter 11.

C) No. ! am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

C) Yes. | am filing under Chapter 41, 1am a small business debtor according to the definition in the Bankruptcy
Code, and I do not choose to proceed under Subchapter V of Chapter 11.

CO) Yes. | am fiting under Chapter 11, | am a debtor according to the definition in § 1182(1) of the
Bankruptcy Code, and | choose to proceed under Subchapter V of Chapter 11.

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case:20-02957-jwo Doc#:1 Filed: 09/17/2020 Page 5of9

Debtor 1 JEFFREY THOMAS HALL Case number (# moun),

First Name Middie Name: Last Name

| arta: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own orhave any WZNo

| property that poses or Is :
alleged to pose a threat QO Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

Mf immediate attention is needed, why is it needed?

 

 

 

Where is the property?
Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 5
io Explain Your Efforts to Recelve a Briefing About Credit it Counseling

Case:20-02957-jwo Doc #:1 Filed: 09/17/2020 Page 6 of 9

Dettori =» JEFFREY TH

Miidie Name

L

Last Name

Case aumber (# mown)

 

46. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 104

About Debtor 1:

You must check one:

LJ | received a briefing from an approved credit
counseling agency within the 180 days before |
fited this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

0d | received a briefing from an approved credit
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have a - -

certificate of completion.

Within 14 days after you file this bankruptcy petition, -
you MUST file a copy of the certificate and payment

plan, if any.

Q) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

C] incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

©) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2.(Spouse Only ina Joint Case):

You must check one:

C) | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C] I received a briefing from an approved credit
counseling agency within the 180 days before |

1

filed this bankruptcy petition, but | do not have a

certificate of completion.

Within 14 days after you file this bankruptcy petition, |
you MUST file a copy of the certificate and payment —

plan, if any.

Cl t certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L) | am not required to receive a briefing about
credit counseling because of:

() Incapacity. | have a mental illness or a mental

deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O) Active duty. | am currently on active military
duly in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case:20-02957-jwo Doc#:1 Filed: 09/17/2020 Page 7 of 9

Debtor 1 JEFFREY THOMAS HALL Case number ¢ known),

First Name Middle Name Last Name

eo Answer These Questions for Reporting Purposes

 

16. What kind of debts do
: you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

C) No. Go to line 16b.
W Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

J No. Go to line 16c.
Cl Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

P

' 47. Are you filing under

Chapter 77 Q) No. {am not filing under Chapter 7. Go to line 18.

Do you estimate that after Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
| excluded and 1 No
| administrative expenses
| are paid that funds will be O) Yes

available for distribution
to unsecured creditors?

 

 

‘43. How many creditors do 1-49 C) 1,000-5,000 (2) 25,001-50,000
you estimate that you OQ 50-99 Q) 5,001-10,000 ©) 50,001-100,000
owe? OQ) 100-199 ©) 10,007-25,000 C) More than 100,000
©) 200-999
' 49. How much do you @ $0-$50,000 CJ $1,000,001-$10 million (3 $500,000,001-$1 billion
estimate your assets to ©) $50,001-$100,000 OQ $10,000,001-$50 million (2 $1,000,000,001-$10 billion
be worth? OC) $100,001-$500,000 C2 $50,000,001-$100 million CJ $10,000,000,001-$50 billion
©) $800,001-$1 million QO) $100,000,001-$500 million UO More than $50 billion
20, How much do you QJ $0-$50,c00 ©) $1,000,001-310 million QO $500,000,001-31 billion
_ estimate your liabilities | © $50,001-$100,000 QO) $10,000,001-$50 million QO $1,000,000,001-$10 billion
to be?  $100,001-$500,000 O) $50,000,001-$100 million ©) $10,000,000,001-$50 billion
C) $800,001-$1 million C) $100,000,001-$500 million Q] More than $50 billion

i

Sign Below

}
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and I did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3521.
x AV ILO D x

Signature of Debtor 1 Signature of Debtor 2
Executed on 09/17/2020 Executed on
MM / DD /YYYY MM/ DD /YYYY

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case:20-02957-jwo Doc#:1 Filed: 09/17/2020 Page 8 of 9

Debtor 1 JEFF REY THOMAS HALL Case number (7 known),

First Nemo Middle Name

Last Neme

 

i
}

 

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by
an attorney, you do not
need to file this page.

Official Form 101

x walled x

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CL} No

i Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

O) No

Wd Yes

Did you pay or agree to pay someone who is not an attorney te help you fill out your bankruptcy forms?
No

Q Yes. Name of Person ;
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 1719).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 09/ 17/2020 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone Cell phone
Email address JTHALL724@GMAIL.COM Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy page 9
Case:20-02957-jwo Doc#:1 Filed: 09/17/2020 Page 9 of9

Debtor 1 J EFFREY THOMAS HALL Case number @ known)
First Name Middle Namo Last Rame

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
| For your attorney, if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(6) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
| If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
, by an attorney, you do not

 

 

 

 

 

 

 

 

: need to file this page.
x Date
Signature of Attomey for Debtor MM / DD /YYYY
Printed name :
Firm name |
| Number Street
| |
i
|
: !
City State ZIP Code
Contact phone Email address
1
Bar number State 1

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
